Exhibit 10.2

AMENDED AND RESTATED MANAGEMENT AGREEMENT

This Amended and Restated Management Agreement (as amended the “Agreement”) is
entered into as of May 9, 2006 by and between Houghton Mifflin Company, a
Massachusetts corporation (the “Company”), Houghton Mifflin Holding Company,
Inc., a Delaware corporation (“Parent”), Houghton Mifflin Holdings, Inc., a
Delaware Corporation (“Holdings”), THL Managers V, L.L.C., a Delaware limited
liability company (“THL”), Bain Capital Partners, LLC, a Delaware limited
liability company (“Bain”) and Blackstone Management Partners III L.L.C., a
Delaware limited liability company (“Blackstone,” and together with THL and
Bain, the “Managers”).

RECITALS

WHEREAS the Company, Holdings and the Managers are party to a Management
Agreement dated December 30, 2002 (the “Original Agreement”) pursuant to which
the Managers advised Versailles Acquisition Corporation (“Acquisition Co. “) and
Holdings in connection with (i) the structuring and negotiation of certain
senior secured debt financing (the “Senior Financing”) providing for the
acquisition of all of the outstanding shares of capital stock of the Company
from Vivendi Communications North America, Inc., a Delaware corporation (the
“Seller”) (the “Acquisition”) and (ii) the Company’s structuring and negotiation
of bridge financing (the “Bridge Financing”) being provided for the Acquisition
and provided equity financing (the “Equity Investments”) in connection with the
Acquisition;

WHEREAS, pursuant to the terms of the Original Agreement, the Company and
Holdings agreed to retain the Managers to provide certain management and
advisory services to the Company and Holdings, and the Managers agreed to
provide such services on agreed terms;

WHEREAS, Parent has been formed as part of a restructuring transaction pursuant
to which Holdings’ current equity holders, including Managers, will contribute
their equity in Holdings in exchange for equity in Parent;

WHEREAS, the Company and Parent want to retain Managers to provide certain
management and advisory services to the Company and Parent, and the Managers are
willing to provide such services on agreed terms.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree to amend and restate
the Original Agreement as follows:

1. Services. Each of the Managers hereby agrees that, during the term of this
Agreement (the “Term”), it will provide the following consulting and management
advisory services to the Company and Parent as requested from time to time by
the Boards of Directors of the Company and Parent:

(a) advice in connection with the negotiation and consummation of agreements,
contracts, documents and instruments necessary to provide the Company with
financing on terms and conditions satisfactory to the Company and Parent;



--------------------------------------------------------------------------------

(b) financial, managerial and operational advice in connection with the
Company’s day-to-day operations, including, without limitation, advice with
respect to the development and implementation of strategies for improving the
operating, marketing and financial performance of the Company; and

(c) such other services (which may include financial and strategic planning and
analysis, consulting services, human resources and executive recruitment
services and other services) as such Manager, the Company and Parent may from
time to time agree in writing.

Each of the Managers shall devote such time and efforts to the performance of
services contemplated hereby as such Manager deems reasonably necessary or
appropriate; provided, however, that no minimum number of hours is required to
be devoted by THL, Bain or Blackstone on a weekly, monthly, annual or other
basis. The Company and Parent acknowledge that each of the Manager’s services
are not exclusive to the Company and to Parent and that each Manager will render
similar services to other persons and entities. In providing services to the
Company and Parent, each Manager will act as an independent contractor and it is
expressly understood and agreed that this Agreement is not intended to create,
and does not create, any partnership, agency, joint venture or similar
relationship and that no party has the right or ability to contract for or on
behalf of any other party or to effect any transaction for the account of any
other party.

2. Payment of Fees.

(a) During the Term, Parent and the Company, jointly and severally, will pay to
the Managers (or such affiliates as they may respectively designate) an
aggregate annual periodic fee (the “Periodic Fee”) of $5,000,000 in exchange for
the ongoing services provided by the Managers under this Agreement, such fee
being payable by the Company quarterly in advance, the first such payment to be
made by wire transfer at the closing of the Acquisition. The Periodic Fee shall
be divided among the Managers pro rata in proportion to the amount of Investor
Shares held at the time by the investment funds affiliated with each Manager. In
this Agreement, the term “Investor Shares” means at any time all shares of
capital stock of Parent held by the investment funds affiliated with the
Managers.

(b) During the Term, the Managers will advise Parent and the Company in
connection with financing, acquisition and disposition transactions involving
the Company or any of its direct or indirect subsidiaries (however structured),
and Parent and the Company, jointly and severally, will pay to the Managers (or
such affiliates as they may respectively designate) an aggregate fee (the
“Subsequent Fee”) in connection with each such transaction equal to 1% of the
gross transaction value of

 

-2-



--------------------------------------------------------------------------------

such transaction, such fee to be due and payable for the foregoing services at
the closing of such transaction. Each Subsequent Fee shall be divided among the
Managers pro rata in proportion to the amount of Investor Shares held at the
time by the investment funds affiliated with each Manager.

Each payment made pursuant to this Section 2 shall be paid by wire transfer of
immediately available federal funds to the accounts specified on Schedule 1
hereto, or to such other account(s) as the Managers may specify to the Company
in writing prior to such payment.

3. Term. This Agreement shall continue in full force and effect until
December 30, 2012; provided, however, that at any time upon agreement of two out
of three of the Managers, such Managers may cause this Agreement to terminate,
in which event, the Company shall pay each of THL, Bain and Blackstone (i) all
unpaid Periodic Fees (pursuant to Section 2(b) above), Subsequent Fees (pursuant
to Section 2(c) above) and expenses (pursuant to Section 4(a) below) due with
respect to periods prior to the date of termination plus (ii) the net present
value (using a discount rate equal to the then yield on U.S. Treasury Securities
of like maturity) of the Periodic Fees that would have been payable with respect
to the period from the date of termination until December 30, 2012.

4. Expenses; Indemnification.

(a) Expenses. Each of the Company and Parent will pay on demand all reasonable
expenses incurred by any of the Managers or their affiliates (i) in connection
with this Agreement, the Acquisition or any related transactions and the
unsuccessful attempt to acquire all of Vivendi Universal Publishing,
(ii) relating to operations of, or services provided by the Managers to, the
Company, Parent or any of their affiliates from time to time or (iii) otherwise
in any way relating to the Company or Parent or in any way relating to, or
arising out of, the Equity Investments or the ownership thereof by affiliates of
the Managers. Without limiting the generality of the foregoing, each of the
Company and Parent agrees to pay on demand all reasonable expenses incurred by
any of the Managers or their affiliates in connection with, or relating to,
(x) the preparation, negotiation and execution of this Agreement and any other
agreement executed in connection with, or related to, this Agreement, the
Acquisition, the Senior Financing, the Bridge Financing, the Equity Investments
or the consummation of the transactions contemplated hereby or thereby or
(y) any and all amendments, modifications, restructurings and waivers of, and
exercises and preservations of rights and remedies relating to, any of the
foregoing or (z) the Equity Investments or the provision of services under this
Agreement. The expenses referred to in clause (x) of the immediately preceding
sentence shall specifically include the fees and charges of (A) Simpson
Thacher & Bartlett, (B) Wilkie, Farr & Gallagher, (C) Ropes & Gray,
(D) Kirkland & Ellis, (E) PricewaterhouseCoopers LLP and (F) any other
consultants or advisors retained by the Managers with the agreement of all
Managers in connection with such transactions.

 

-3-



--------------------------------------------------------------------------------

(b) Indemnity and Liability. Each of the Company and Parent hereby indemnifies
and agrees to exonerate and hold each of the Managers, and each of their
respective partners, shareholders, members, affiliates, directors, officers,
fiduciaries, employees and agents and each of the partners, shareholders,
members, affiliates, directors, officers, fiduciaries, employees and agents of
each of the foregoing (collectively, the “Indemnitees”) free and harmless from
and against any and all actions, causes of action, suits, claims and liabilities
and expenses in connection therewith, including without limitation reasonable
attorneys’ fees and charges (collectively, the “Indemnified Liabilities”),
incurred by the Indemnitees or any of them as a result of, arising out of, or in
any way relating to (i) this Agreement, the Acquisition, the Equity Investments
or the ownership thereof by the Managers or any related transactions or
(ii) operations of, or services provided by any of the Managers to, the Company,
Parent or any of its affiliates from time to time (including but not limited to
any indemnification obligations assumed or incurred by any Indemnitee to or on
behalf of the Seller, or any of its accountants or other representatives, agents
or affiliates) except for any such Indemnified Liabilities arising on account of
such Indemnitee’s gross negligence or willful misconduct, and if and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Company and Parent hereby agree to make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. None of the Indemnitees shall in any event be liable to
the Company, Parent or any of their affiliates for any act or omission suffered
or taken by such Indemnitee that does not constitute gross negligence or willful
misconduct.

5. Disclaimer and Limitation of Liability; Opportunities.

(a) Disclaimer; Standard of Care. None of the Managers make any representations
or warranties, express or implied, in respect of the services to be provided by
them hereunder. In no event shall any of the Managers be liable to the Company,
Parent or any of their affiliates for any act, alleged act, omission or alleged
omission that does not constitute gross negligence or willful misconduct of such
Manager as determined by a final, non-appealable determination of a court of
competent jurisdiction.

(b) Freedom to Pursue Opportunities. In recognition that each Manager and its
respective affiliates currently have, and will in the future have or will
consider acquiring, investments in numerous companies with respect to which each
Manager or its respective affiliates may serve as an advisor, a director or in
some other capacity, and recognition that each Manager and its respective
affiliates has myriad duties to various investors and partners, and in
anticipation that the Company and Parent, on the one hand and each of the
Managers (or one or more affiliates, associated investment funds or portfolio
companies), on the other hand, may engage in the same or similar activities or
lines of business and have an interest in the same areas of corporate
opportunities, and in recognition of the benefits to be derived by the Company
and Parent hereunder and in recognition of the difficulties which may

 

-4-



--------------------------------------------------------------------------------

confront any advisor who desires and endeavors fully to satisfy such advisor’s
duties in determining the full scope of such duties in any particular situation,
the provisions of this Section 5(b) are set forth to regulate, define and guide
the conduct of certain affairs of the Company and Parent as they may involve
such Manager. Except as each of the Managers may otherwise agree in writing
after the date hereof:

(i) Each Manager and its respective affiliates shall have the right: (A) to
directly or indirectly engage in any business (including, without limitation,
any business activities or lines of business that are the same as or similar to
those pursued by, or competitive with, the Company, (B) to directly or
indirectly do business with any client or customer of the Company, (C) to take
any other action that such Manager believes in good faith is necessary to or
appropriate to fulfill its obligations as described in the first sentence of
this Section 5(b), and (D) not to present potential transactions, matters or
business opportunities to Parent, the Company, or any of their subsidiaries, and
to pursue, directly or indirectly, any such opportunity for itself, and to
direct any such opportunity to another person.

(ii) Each Manager and its respective officers, employees, partners, members,
other clients, affiliates and other associated entities shall have no duty
(contractual or otherwise) to communicate or present any corporate opportunities
to the Company or Parent or any of their affiliates or to refrain from any
actions specified in Section 5(b)(i), and the Company and Parent, on their own
behalf and on behalf of their affiliates, hereby renounce and waive any right to
require such Manager or any of its affiliates to act in a manner inconsistent
with the provisions of this Section 5(b).

(iii) None of the Managers, nor any officer, director, employee, partner,
member, stockholder, affiliate or associated entity thereof shall be liable to
the Company, Parent or any of their affiliates for breach of any duty
(contractual or otherwise) by reason of any activities or omissions of the types
referred to in this Section 5(b) or of any such person’s participation therein.

(c) Limitation of Liability. In no event will any of the Managers or any of
their affiliates be liable to Parent or the Company or any of their affiliates
or either of the other Managers or their affiliates for any indirect, special,
incidental or consequential damages, including, without limitation, lost profits
or savings, whether or not such damages are foreseeable, or for any third party
claims (whether based in contract, tort or otherwise), relating to the services
to be provided by the Managers hereunder.

6. Assignment, etc. Except as provided below, none of the parties hereto shall
have the right to assign this Agreement without the prior written consent of
each of the other parties. Notwithstanding the foregoing, (a) any Manager may
assign all or part of its rights and obligations hereunder to any of their
respective affiliates which provides services similar to those called for by
this Agreement, in which event such Manager shall be released of all of its
rights and obligations hereunder.

 

-5-



--------------------------------------------------------------------------------

7. Amendments and Waivers. No amendment or waiver of any term, provision or
condition of this Agreement shall be effective, unless in writing and executed
by each of the Managers, Parent and the Company. No waiver on any one occasion
shall extend to or effect or be construed as a waiver of any right or remedy on
any future occasion. No course of dealing of any person nor any delay or
omission in exercising any right or remedy shall constitute an amendment of this
Agreement or a waiver of any right or remedy of any party hereto.

8. Miscellaneous.

(a) Choice of Law. This Agreement and all matters arising under or related to
this Agreement shall be governed by and construed in accordance with the
domestic substantive laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the domestic substantive laws of any other jurisdiction.

(b) Consent to Jurisdiction. Each of the parties agrees that all actions, suits
or proceedings arising out of, based upon or relating to this Agreement or the
subject matter hereof shall be brought and maintained exclusively in the federal
and state courts of the State of Delaware. Each of the parties hereto by
execution hereof (i) hereby irrevocably submits to the jurisdiction of the
federal and state courts in the State of Delaware for the purpose of any action,
suit or proceeding arising out of or based upon this Agreement or the subject
matter hereof and (ii) hereby waives to the extent not prohibited by applicable
law, and agrees not to assert, by way of motion, as a defense or otherwise, in
any such action, suit or proceeding, any claim that it is not subject personally
to the jurisdiction of the above-named courts, that it is immune from
extraterritorial injunctive relief or other injunctive relief, that its property
is exempt or immune from attachment or execution, that any such action, suit or
proceeding may not be brought or maintained in one of the above-named courts,
that any such action, suit or proceeding brought or maintained in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts,
should be stayed by virtue of the pendency of any other action, suit or
proceeding in any court other than one of the above-named courts, or that this
Agreement or the subject matter hereof may not be enforced in or by any of the
above-named courts. Notwithstanding the foregoing, to the extent that any party
hereto is or becomes a party in any litigation in connection with which it may
assert indemnification rights set forth in this agreement, the court in which
such litigation is being heard shall be deemed to be included in clause
(i) above. Each of the parties hereto hereby consents to service of process in
any such suit, action or proceeding in any manner permitted by the laws of the
State of Delaware, agrees that service of process by registered or certified
mail, return receipt requested, at the address specified in or pursuant to
Section 10 is reasonably calculated to give actual notice and waives and agrees
not to assert by way of motion, as a defense or otherwise, in any such action,
suit or proceeding any claim that service of process made in accordance with
Section 10 does not constitute good and sufficient service of process. The
provisions of this Section 8 shall not restrict the ability of any party to
enforce in any court any judgment obtained in a federal or state court of the
State of Delaware.

 

-6-



--------------------------------------------------------------------------------

(c) Waiver of Jury Trial. To the extent not prohibited by applicable law which
cannot be waived, each of the parties hereto hereby waives, and covenants that
it will not assert (whether as plaintiff, defendant, or otherwise), any right to
trial by jury in any forum in respect of any issue, claim, demand, cause of
action, action, suit or proceeding arising out of or based upon this Agreement
or the subject matter hereof, in each case whether now existing or hereafter
arising and whether in contract or tort or otherwise. Each of the parties hereto
acknowledges that it has been informed by each other party that the provisions
of this Section 8(c) constitute a material inducement upon which such party is
relying and will rely in entering into this Agreement and the transactions
contemplated hereby. Any of the parties hereto may file an original counterpart
or a copy of this Agreement with any court as written evidence of the consent of
each of the parties hereto to the waiver of its right to trial by jury.

9. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
communication or agreement with respect thereto.

10. Notice. All notices, demands, and communications required or permitted under
this Agreement shall be in writing and shall effective if be served upon such
other party and such other party’s copied persons as specified below to the
address set forth for it below (or to such other address as such party shall
have specified by notice to each other party) if (i) delivered personally,
(ii) sent and received by facsimile or (iii) sent by certified or registered
mail or by Federal Express, DHL, UPS or any other comparably reputable overnight
courier service, postage prepaid, to the appropriate address as follows:

If to the Company or Parent, to them at:

 

222 Berkeley Street Boston, Massachusetts 02116 Tel:   617-351-5000 Fax:  
617-351-1106 Attn:   Paul D. Weaver, Senior Vice President and General Counsel

with a copy to:

 

Ropes & Gray One International Place Boston, Massachusetts 02110 Tel:  
617-951-7000 Fax:   617-951-7050 Attn:   R. Newcomb Stillwell

 

-7-



--------------------------------------------------------------------------------

If to THL, to it at:

 

c/o Thomas H. Lee Company 75 State Street Suite 2600 Boston, MA 02109 Tel:  
617-227-1050 Fax:   617-227-3514 Attn:   Scott Sperling

If to Bain, to it at:

 

c/o Bain Capital LLC 111 Huntington Avenue Boston, Massachusetts 02199 Tel:  
617-516-2000 Fax:   617-516-2010 Attn:   Mark E. Nunnelly

If to Blackstone, to it at:

 

c/o The Blackstone Group 345 Park Avenue New York, NY 10154 Tel:   212-583-5000
Fax:   212-583-5712 Attn:   Robert L. Friedman

A copy of any notices to THL, Bain or Blackstone shall be directed to:

 

Ropes & Gray One International Place Boston, Massachusetts 02110 Tel:  
617-951-7050 Attn:   R. Newcomb Stillwell

Unless otherwise specified herein, such notices or other communications shall be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile during normal business hours, (b) on the business day after being
received if sent by facsimile other than during normal business hours, (c) one
business day after being sent by Federal Express, DHL or UPS or other comparably
reputable delivery service and (c) five business days after being sent by
registered or certified mail. Each of the parties hereto shall be entitled to
specify a different address by giving notice as aforesaid to each of the other
parties hereto.

 

-8-



--------------------------------------------------------------------------------

11. Severability. If in any proceedings a court shall refuse to enforce any
provision of this Agreement, then such unenforceable provision shall be deemed
eliminated from this Agreement for the purpose of such proceedings to the extent
necessary to permit the remaining provisions to be enforced. To the full extent,
however, that the provisions of any applicable law may be waived, they are
hereby waived to the end that this Agreement be deemed to be valid and binding
agreement enforceable in accordance with its terms, and in the event that any
provision hereof shall be found to be invalid or unenforceable, such provision
shall be construed by limiting it so as to be valid and enforceable to the
maximum extent consistent with and possible under applicable law.

12. Counterparts. This Agreement may be executed in any number of counterparts
and by each of the parties hereto in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which together shall
constitute one and the same agreement.

[Remainder of Page Intentionally Left Blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf as an instrument under seal as of the date first above written by
its officer or representative thereunto duly authorized.



--------------------------------------------------------------------------------

THE COMPANY:   HOUGHTON MIFFLIN COMPANY   By  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:  

Executive Vice President, Chief Operating

Officer and Chief Financial Officer

PARENT:   HOUGHTON MIFFLIN HOLDING COMPANY, INC.   By  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:  

Executive Vice President, Chief Operating

Officer and Chief Financial Officer

COUNTERPART SIGNATURE PAGE TO MANAGEMENT AGREEMENT

[Signatures Continue on Following Page]

 

-2-



--------------------------------------------------------------------------------

THL:   THL MANAGERS V, L.L.C.   By:  

Thomas H. Lee Partners L.P.,

its Managing Member

  By:  

Thomas H. Lee Advisors L.L.C.

its General Partner

  By:  

/s/ Seth Lawry

  Name:   Seth Lawry   Title:   Managing Director

COUNTERPART SIGNATURE PAGE TO MANAGEMENT AGREEMENT

[Signatures Continue on Following Page]

 

-3-



--------------------------------------------------------------------------------

BAIN:   BAIN CAPITAL PARTNERS, LLC   By:   Bain Capital LLC, its sole member  
By:  

/s/ Mark E. Nunnelly

  Name:   Mark E. Nunnelly   Title:   Managing Director

COUNTERPART SIGNATURE PAGE TO MANAGEMENT AGREEMENT

[Signatures Continue on Following Page]

 

-4-



--------------------------------------------------------------------------------

BLACKSTONE:   BLACKSTONE MANAGEMENT PARTNERS III L.L.C.   By:  

/s/ Robert L. Friedman

  Name:   Robert L. Friedman   Title:   Managing Director

COUNTERPART SIGNATURE PAGE TO MANAGEMENT AGREEMENT

 

-5-



--------------------------------------------------------------------------------

Schedule 1 to

Management Agreement

Wire Transfer Instructions for

Thomas H. Lee Partners, L.P.

 

Bank:    FleetBoston    ABA #:    011000138    Acct #:    270-07242    Location:
   100 Federal Street    Name:   

Boston, MA

THL Managers V, L.L.C.

  

Wire Transfer Instructions for

Bain Capital Partners, LLC

 

Bank:    Citibank, NA-New York ABA #:    021-000-089 For:    Brown Brothers
Harriman-Boston Acct #:    09250276 To Further Credit:    Name:    Bain Capital
Partners, LLC Acct #:    612541-3

Wire Transfer Instructions for

Blackstone Management Partners III L.L.C.

 

Bank:    JP Morgan Chase ABA #:    021-000-021 Acct #:    066-900581
Account Name:    Blackstone Management Partners III L.L.C. Reference:   
Houghton Mifflin Fees Location:    1 Chase Manhattan Plaza New York, NY
10004-2477